Citation Nr: 0415844	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-07 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a previously denied of claim of entitlement to service 
connection (on a primary basis) for right knee disability.

2.  Entitlement to service connection for a right knee 
disability, to include valgus osteoarthritis of the right 
knee, as secondary to the service-connected disability of 
bilateral pes planus with plantar callosities and plantar 
spurs.

3.  Entitlement to service connection for a left knee 
disability, to include valgus osteoarthritis of the left 
knee, also claimed as secondary to the service-connected 
disability of bilateral pes planus with plantar callosities 
and plantar spurs.  

4.  Entitlement to service connection for a skin rash.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

In a November 1972 decision, in pertinent part, service 
connection for a right knee condition was denied.  The 
veteran was notified of the decision in January 1973 but did 
not initiate an appeal.  As a result, the November 1972 
decision is final.  See generally, 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§ 5108, 7105.  

This appeal arises from rating decisions issued by the 
Department of Veterans Affairs (VA), Regional Office in 
Columbia, South Carolina.  In a rating decision, dated in 
July 2001, the RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection (on a primary basis) for a right knee 
disability, and declined to reopen that claim.  The RO also 
denied service connection (on a primary basis) for a left 
knee disability.  In August 2001, the veteran filed a notice 
of disagreement; and later that month, the RO furnished the 
veteran a statement of the case.  In September 2001, the 
veteran filed a formal substantive appeal (VA Form 9).

By a separate rating decision, dated in December 2001, the RO 
denied the veteran's claims seeking entitlement to secondary 
service connection for disabilities of the right and left 
knees, to include valgus osteoarthritis.  During that same 
month, the veteran filed a notice of disagreement.  In 
October 2002, the RO furnished the veteran a statement of the 
case, which addressed the claims for secondary service 
connection; and, later that month, the veteran filed a formal 
substantive appeal (VA Form 9).  Since the claim for 
secondary service connection as it pertains to a right knee 
disability directly involved the application of 38 C.F.R. 
§ 3.310(a), which was not considered at the time of the 
unappealed rating of November 1972, the Board notes that the 
RO properly adjudicated that claim as an original claim for 
secondary service connection, rather than as claim to reopen.  
See Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994) (implicitly holding that when a law 
or regulation creates a new basis of entitlement to a 
benefit, a claim of entitlement under such law or regulation 
is separate and distinct from a claim previously and finally 
denied).

By a rating decision dated in October 2002, the RO denied 
service connection for a skin rash.  The veteran filed a 
notice of disagreement in November 2002.  The RO issued a 
statement of the case in March 2003.  In April 2003, the 
veteran submitted an Appeal Election Status form in which he 
requested that his appeal be forwarded to the Board.  The 
Board of Veterans' Appeals (Board) accepts such statement as 
a timely substantive appeal and notified the veteran during 
the January 2003 hearing that the Board would accept 
jurisdiction of such issue.

Accordingly, the Board has phrased the issues as listed on 
the cover page of this decision.

In January 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at a hearing held 
in Washington, D.C.  A transcript of the proceeding is of 
record.  

As set forth below, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for a right knee disability but finds that 
additional development by the RO is warranted with respect to 
this claim, as well as the claims for service connection for 
a left knee disability and a skin rash.  These issues are 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is warranted on your part.  

FINDINGS OF FACT

1.  In a November 1972 decision, the RO denied the veteran's 
claim for service connection (on a primary basis) for a right 
knee disability.  Although, the veteran was notified of the 
denial and of his appellate rights in January 1973, he did 
not initiate an appeal.  

2.  Additional evidence associated with the claims file since 
November 1972 RO decision that was not previously considered, 
is not cumulative or duplicative, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection (on a primary basis) for a 
right knee disability.


CONCLUSIONS OF LAW

1.  The November 1972 RO decision that denied the veteran's 
claim of service connection (on a primary basis) for a right 
knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 20.302, 20.1103 (2003).

2.  New and material evidence to reopen the veteran's claim 
for service connection (on a primary basis) for a right knee 
disability has been received and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001 & 
2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1972 decision, in pertinent part, service 
connection (on a primary basis) for a right knee condition 
was denied.  Evidence considered at that time included the 
veteran's service medical records and an October 1972 VA 
examination.  The RO found that the veteran suffered an 
abrasion to his right knee following an automobile accident 
in 1970.  However, the October 1972 VA examination results 
did not find evidence of a current right knee disability.  
The veteran was notified of the decision in January 1973 but 
did not initiate an appeal.  As a result, the November 1972 
decision is final.  See generally, 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§ 5108, 7105.  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the veteran's 
claim in March 2001 (culminating in the current appeal); that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence added to the record since the November 1972 RO 
decision includes VA outpatient treatment records dated from 
November 1998 to October 2001, and the veteran's statements, 
including his sworn testimony.  When seen for treatment in 
November 2000 and again in March 2001, the veteran complained 
of right knee pain that was progressively worsening over the 
past few years.  He denied any specific injury to the knee.  
Following a physical examination, the impression was 
osteoarthritis of the right knee.  During an orthopedic 
consultation in October 2001, the veteran reported problems 
with both knees, right greater than left.  The examiner noted 
that his knees had fairly severe deformities, with him being 
knock-kneed, the right side worse than the left.  Both knees 
have some effusion.  Radiographs revealed lateral compartment 
osteoarthritis.  Moreover, in the veteran's lays statements 
and sworn testimony, he maintains that his right knee 
problems originated in service, which have continued since 
service.

Assuming its credibility, the Board finds that the VA 
outpatient treatment reports, when taken together with the 
veteran's lay statements, are new and material.  In this 
regard, the reports were not of record at the time of the 
1972 denial, and are not cumulative or duplicative of 
evidence before the RO.  The evidence is material as is it 
shows that the veteran suffers from a current right knee 
condition.  At the time of the November 1972 RO decision 
there was no competent evidence of a current right knee 
disorder, which was either incurred in or aggravated by 
service.  As the new evidence rebuts part of the basis of the 
original denial, and adds to a more thorough understanding of 
the claimed disability, for purposes of reopening, the 
evidence is considered material to the claim.  

As such, as new and material evidence has been received,  the 
criteria for reopening the claim for service connection (on a 
primary basis) for a right knee disability have been met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received to reopen the 
claim for service connection (on a primary basis) for a right 
knee disability, the appeal is granted to this extent only.  


REMAND

The veteran contends that his bilateral knee condition was 
first incurred following an automobile accident during 
service.  Alternatively, he contends that the conditions are 
due to or aggravated by his service-connected pes planus.  He 
contends that a skin condition was initially diagnosed in 
service.  The Board finds, however, that additional 
development of each claim is warranted prior to appellate 
review.  

Initially, the Board notes that VA has enhanced duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  For a VCAA notice letter, to be consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003) it must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.  

While the appellant was informed of pertinent provisions of 
the VCAA in a September 2001 letter, the letter did not 
inform the claimant of the evidence not of record that was 
necessary to substantiate the claims.  Accordingly, upon 
remand, the RO should send the veteran a letter that conforms 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In this regard, 
the veteran has never been afforded a VA examination in 
connection with the claims for service connection for valgus 
osteoarthritis of the left and right knees.  He was afforded 
a VA examination with respect to his skin condition.  
However, such examination failed to include an opinion with 
respect to the etiology of the condition.  As such, the Board 
finds that an examination is necessary to address the 
underlying issues of whether it at least as likely as not 
that the veteran's claimed disabilities are related to 
service, or in the case of the bilateral knee condition, 
whether such are due to or aggravated by his service-
connected bilateral pes planus with plantar callosities and 
plantar spurs.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  

Prior to arranging for the veteran to undergo VA examination, 
the RO should, as indicated above, attempt to obtain all 
outstanding treatment records from any source identified by 
the veteran.  

In this regard, the veteran testified at the January 2004 
that he received current medical treatment from the Dorn VA 
Medical Center.  He further testified that VA Drs' Voss and 
Shelton might have provided opinions with respect to the 
etiology of the veteran's bilateral knee condition.  Already 
of record are treatment records through October 2001.  
Accordingly, upon remand, the RO should also obtain all 
outstanding pertinent medical records from the Dorn VA 
Medical Center (VAMC) where the claims file reflects the 
veteran n has been treated.  In this regard, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
letter explaining the VCAA and that 
complies with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for 
service connection for valgus 
osteoarthritis of the left and right 
knees, to include on as secondary to the 
service-connected disability of bilateral 
pes planus with plantar warts, and for a 
skin condition.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claims.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims file (or a reasonable time period 
for the veteran's response has expired), 
the RO should arrange for the veteran to 
undergo VA orthopedic and VA dermatologic 
examinations at the appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, to include x-ray 
examination(s), and all clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.

Based on examination, review of the 
record, and the veteran's assertions, the 
orthopedic examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
currently diagnosed knee condition 
originated in service; or, was otherwise 
caused by any incident that occurred 
during service; or, was manifested within 
one year following the veteran's 
separation from service.

Additionally, the orthopedic examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
any current left or right knee condition 
is proximately due to or the result of 
the veteran's service-connected pes 
planus with plantar callosities and 
plantar spurs. 

Based on examination, review of the 
record, and the veteran's assertions, the 
dermatologic examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
currently diagnosed skin condition 
originated in service; or, was otherwise 
caused by any incident that occurred 
during service.

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a disability of 
the right and left knee, to include 
valgus osteoarthritis of the left and 
right knee, each also claim as secondary 
to the service-connected disability of 
bilateral pes planus with plantar warts, 
and for a skin condition in light of all 
pertinent evidence and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



